 L.C. SINOR & STANDARD INSUSTRIES467L. C. Sinor,An Individual d/b/a L.C. Sinor andStandard Industries,Inc. (Joint Venture),'andOklahoma State Subcommittee of National JointHeavy and Highway Committee,Petitioner. Case16-RC-4613November27,1967DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Paul FrankCleveland of the National Labor Relations Board.Petitioner and Employer have filed briefs, whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization2 involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner requests a unit consisting of alltruckdrivers hauling aggregate, asphalt materials,and sand from Standard Industries, Inc., aggregatequarry operations and sand plant operations at theTulsa,Oklahoma,operation,and includingtruckdrivers working for Sneed and Terry under theL.C. Sinor contract.3 In support of its requestedunit, the Petitioner contends that Sinor and Stan-dard are engaged in a joint venture and that bothshould be regarded as the Employer of thetruckdrivers. In reply, Employer Sinor argues thatapproximately 40 of the drivers are independentcontractors and therefore not his employees andthat he is not engaged in a joint venture with Stan-dard. Standard agrees with Sinor that ii is not en-gaged in a joint venture and further contends that ithas no truckdrivers.The Employer, Standard, is a Delaware corpora-tionwith its principal office and plant in Tulsa,Oklahoma. It is engaged in general construction andthe sale of building materials. The Employer, Sinor,isan individual engaged in truck hauling with hisprincipal office at Pryor, Oklahoma. There is no in-terlocking ownership between the two Employers,nor do they share in each other's profits.Sinor owns four tandem-type trucks which areoperated by his employees. The owner-drivers,about 40 in number, operate "bobtails." The owner-drivers and Sinor's employees do not compete forloads. Sinor's operations insofar as they affect theowner-drivers are as follows.Sinor maintains a list of the owner-drivers. WhenStandard requires the service of a truck, it notifiesSinor's dispatching office. Sinor then dispatches theowner-driver at the top of the list to Standard'squarries to pick up the material to be hauled. If theowner-driver at the top of the list is not available,his name is dropped to the bottom of the list and thenext owner-driver is dispatched to the quarries. Atthe quarries, Standard has a scaleman who loads thematerial and gives the owner-driver its destination.The owner-driver then delivers the material usingwhatever route he chooses. Owner-drivers testifiedthat they could report for work when they wishedand could leave when they wished. They alsotestified that they could, and did, haul for others.The record also shows that the owner-driverspurchase and maintain their own trucks withoutassistance from Sinor, obtain their own hauling per-mit from the Oklahoma Corporation Commission,and have their own names on their trucks. If theowner-drivers hire other drivers, they pay thedriver themselves and make all other deductionsand payments normally required of an employer.Sinor has no power to discharge the owner-drivers,butmay discontinue their services. Sinor hasdiscontinued one owner-driver because he refusedto sign a hauling contract. Owner-drivers pay for-their own insurance and are required to furnishSinor with a certificate that insurance has been ob-tained.The owner-drivers also pay for their owngasoline, oil, and other supplies necessary for theoperation and maintenance of their trucks. Oneowner-driver, Leonard, testified that he was told bySinor's dispatcher that he would have to buy hisgasoline from Sinor "or else." Leonard alsotestified that Sinor had required him to purchase atarp to cover the loads in his truck. Other owner-The name of the Employer appears in the caption as corrected at thehearingLThe Employer refused to stipulate that the Petitioner is a labor or-ganizationHowever, the record shows that the Petitioner is an organiza-tion existing for the purpose of representing employees of various em-ployers concerning wages, hours, and conditions of employment, and that168 NLRB No. 67ithas contractual relations with a number of employers Accordingly, wefind that the Petitioner is a labor organization within the meaning of Sec-tion 2(5) of the ActPervel Industries, Inc ,163 NLRB 10371The record shows that Sneed and Terry is a wholly owned subsidiaryof Standard Industries and has no truckdrivers working under Smor's con-tract336-845 0 - 70 - 31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDarivers testified, however, that they were free tobuy their gasoline and other supplies wherever theywished.The contract between Sinor and Standard coversthe hauling of all of Standard's material to jobswhich require 2,000 tons of material or less. Itfurther provides, however, that Standard may sellmaterial to purchasers who pick it up in their trucksat Standard's plants and quarries. It also providesthat Sinor shall haul to destinations designated byStandardand in accordance with Standard'sdelivery schedule. It also provides that all person-nel doing this work shall be "under Contractor's ex-clusive control, orders and directions and shall beemployed and paid by the Contractor and for allpurposes shall be the employees of Contractor andnot Standard." It also provides that if any employeeof Sinor should fail to cooperate or should interferewith the work of other contractors, subcontractors,or owners, Standard could require Sinor to removethe employee from hauling to or working with suchcontractor, subcontractor, or owner.Sinor also had written contracts with each of theowner-drivers. This contract refers to the owner-drivers as "independent contractors."The evidence set forth above is insufficient toestablisha joint venture or joint relationshipbetween Sinor and Standard. There is no commonownership or control of the two enterprises by anindividual or group of individuals, and the onlyevidence that Standard exercises any control overthewages, hours, or working conditions of theowner-drivers is its supplying of the destination towhich loads are to be hauled. The provisions of thecontract between Sinor and Standard do not conferany control over the owner-drivers and, in fact,leaves to Sinor the task of excerising control overthe drivers.We therefore find that Sinor and Stan-dard are not engaged in a joint venture and are notjoint employers of the owner-drivers.aAs noted above, the testimony of one owner-drivel, denied by Smor,that he was required to buy gasoline from Smor, is not supported by thetestimony of other owner-driversAn election eligibility list,containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 16 within 7 days after the date of this Decision andWe further find that the record will not support afinding that the owner-drivers are employees ofSinor. The owner-drivers are free to work or notwork for Sinor as they see fit, free to perform thehaulingfor which they are hired in the manner theydeem best, and are free to, and do, haul for other en-terprises.The owner-drivers are completelyresponsible for the purchase, maintenance, andrepair of their trucks,' for the purchase of suppliesnecessary to operate the truck, for obtainingpermits to allow their truck to be used for hauling,for the payment of taxes incidental to their haulingoperations, and for the fixing and payment of thewages of any drivers they may choose to hire. It isclear to us that, under these circumstances, Sinorhas little control over themeansby which theowner-drivers are to accomplish the hauling ofmaterial and thus does not satisfy the common law"right of control" test we have utilized in determin-ing the status of indivuals who are alleged to be em-ployees rather than independent contractors.Weshall, therefore, not include the owner-drivers in theappropriate unit.At the hearing the Petitioner stated that if theBoard did not find the owner-drivers to be em-ployees, it would accept a unit consisting of the fouremployees driving the tandem trucks owned bySinor. Accordingly, we find that the following em-ployees constitute an appropriate unit for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All tandem truckdrivers employed by L. C. Sinorengaged in hauling for Standard Industries, Inc., atits operations in Tulsa, Oklahoma; excluding officepersonnel,guards, watchmen, and supervisors, asdefined in the Act.[Direction of Election 5 omitted from publica-tion.]Direction of Election The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc, 156 NLRB 1236